UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1778


PORSHA RAMSEUR,

                     Plaintiff - Appellant,

              v.

CONCENTRIX CVG CUSTOMER MANAGEMENT GROUP INC.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:19-cv-00065-KDB-DCK)


Submitted: February 5, 2021                                   Decided: February 22, 2021


Before NIEMEYER, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilson F. Fong, HENSEL LAW PLLC, Greensboro, North Carolina, for Appellant.
Benjamin R. Holland, S. Abigail Littrell, OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C., Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Porsha Ramseur appeals the district court’s order granting summary judgment in

favor of Concentrix CVG Customer Management Group Inc., on Ramseur’s religious

discrimination claims, brought pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e to 2000e-17. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Ramseur v.

Concentrix CVG Customer Mgmt. Grp. Inc., No. 5:19-cv-00065-KDB-DCK (W.D.N.C.

June 15, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2